The application of the above-named defendant for a review of the sentence of 30 years with 15 years suspended plus 5 years for weapon; dangerous imposed on October 1,1981, was fully heard and after a careful consideration of the entire matter it is decided that:
The sentence shall remain the same as originally imposed except the dangerous designation be changed to nondangerous.
*8DATED this 13th day of May, 1982.
The reasons for the amendment are as follows:
(1) The youth of the Defendant
(2) The essentially nonviolent characteristics of the individual
(3) The potential for rehabilitation treatment as a result of being designated as a nondangerous person.
We wish to thank Janice Whetstone of the Montana Defender Project for her assistance to the Defendant and to this Court.
SENTENCE REVIEW DIVISION
Leonard Langen, Chairman; Joseph Gary, James Wheelis